DETAILED ACTION
Claims 1-5 and 7-11 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 2-3 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0274552 (Strohmenger) in view of U.S. Patent Application Publication No. 2012/0242648 (Baier).


Claim 1:
The cited prior art describes a non-transitory storage medium readable by a computer, the non- transitory storage medium storing a programmable logic controller system construction support program for creating a system configuration diagram depicting a configuration of a programmable logic controller system constructed, the programmable logic controller system construction support program causing the computer to perform: (Strohmenger: “The communication device 424 can interface with the cloud platform 404 (e.g., via a wireline or wireless communication connection), including with the industrial controller 402, analytics component 422, and/or modeler component 426, to communicate (e.g., migrate) the information relating to legacy industrial assets or legacy network-related components to the industrial controller 402, analytics component 422, and/or modeler component 426 (e.g., via the collection component 408). The collection component 408 can facilitate storing this information in the data store 412.” Paragraph 0095; “The system memory 1816 includes volatile memory 1820 and nonvolatile memory 1822.” Paragraph 0191; “In this regard, it will also be recognized that the disclosed subject matter includes a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods of the disclosed subject matter.” Paragraph 0199)
acquiring image data of an image of the programmable logic controller system; (Strohmenger: “For instance, the communication device 424 can comprise a camera that can be used to take one or more pictures of legacy industrial assets, legacy network-related components, other industrial assets or network-related components in proximity to the legacy industrial assets or legacy network-related components, and/or an area of the plant in proximity to a legacy industrial asset or legacy network-related component. For instance, the communication device 424 can take a picture of nameplate or other identifier information on a legacy industrial asset or legacy network-related component to facilitate identifying the legacy industrial asset or legacy network-related component.” Paragraph 0094)
recognizing, from the image data, (Strohmenger: “The communication device 424 can comprise a recognizer component (not shown in FIG. 4) that can recognize (e.g. using pattern or optical character recognition (OCR) recognition) or identify the legacy industrial asset or legacy network-related component based at least in part on information obtained via the photograph. Information relating to legacy industrial assets or legacy network-related components also can be input to the communication device 424 by a user via a keyboard, keypad, or audio interface (e.g., a microphone that receives information from the user via the user's voice).” Paragraph 0094)
arrangement information indicating arrangement of units constituting the programmable logic controller system and (Strohmenger: “The set of data also can comprise information relating to, for example, the configuration of the network-related devices in relation to each other, or the configuration of network-related devices in relation to the industrial devices 414, industrial processes 416, and/or other industrial assets 418; software, firmware, and/or operating system utilized by the industrial automation system 406 (e.g., type(s), version(s), revision(s), configuration(s), etc., of the software, firmware, and/or operating system); functional and communicative relationships between industrial devices 414, industrial processes 416, industrial assets 418, network-related devices of the network component 420, etc. (e.g., communication connections or conditions between industrial devices, types of connections between industrial devices, communication connections between industrial devices and network-related devices, etc.).” paragraph 0097)
information indicating features of the units, (Strohmenger: “For example, the properties or characteristics for industrial devices 414 or industrial processes 416 can comprise mechanical or process properties or characteristics associated with industrial devices or processes (e.g., mechanical latency, process cycle times, operating schedules, etc., associated with industrial devices). As another example, the properties or characteristics for network-related devices can comprise communication properties or characteristics (e.g., wireless and/or wireline communication functionality, type(s) of network or communication protocol(s), network or communication specifications, total bandwidth, etc.) of the respective network-related devices.” Paragraph 0096)

Strohmenger does not explicitly describe selecting or displaying as described below.  However, Baier teaches the selecting and displaying as described below.  
creating selected unit information by selecting each of the units, and (see the selecting a unit in Baier and the information in Strohmenger; Baier: “A user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100. In particular, items 3110, 3120 and 3130 are displayed. Item 3110 provides information regarding a shift production report and item 3120 identifies that help is available for display upon selection, for example. Item 3130 is a shrunken version of the previous base presentation 3010 of FIG. 30. The user can return to the previous base presentation 3010 by selecting superimposed item 3130.” Paragraph 0127; Strohmenger: “For instance, a user can interact with the model 428 or a corresponding virtualized industrial automation system (e.g., as generated by the virtualization component 430) to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, and/or optimization of industrial assets (e.g., industrial devices 414, industrial processes 416, other assets 418) or the network-related devices of the network component 420 of the industrial automation system(s) 406.” Paragraph 0092)
creating system configuration information including the arrangement information and the selected unit information; (Strohmenger: “The modeler component 426 can analyze the set of data and can generate the model 428 of the industrial automation system 406 based at least in part on the results of the analysis of the set of data. In some implementations, the modeler component 426 can generate the model 428, which can be a multidimensional (e.g., two-dimensional (2-D) or three-dimensional (3-D)) model, in accordance with an International Standardization Organization (ISO) standard(s).” paragraph 0098; “The modeler component 426 (or the industrial controller 402 or analytics component 422) can monitor or track the operation of the industrial automation system 406, including monitoring and tracking the respective operations of respective industrial devices 414, industrial processes 416, industrial assets 418, and/or network-related devices of the network component 420, and monitoring and tracking the configuration of the industrial automation system 406. The modeler component 426 can generate an interactive model(s) 428 of one or more industrial automation systems 406 (e.g., of an industrial plant environment(s)), based at least in part on the data analysis performed on the data (e.g., industrial-automation-system-related data) relating to the operation of the industrial automation system 406 by the modeler component 426, industrial controller 402, and/or analytics component 422.” Paragraph 0091)
creating a system configuration diagram based on the system configuration information; and (Strohmenger: “The system 400 also can comprise the virtualization component 430 that can generate, update, and maintain a virtualized industrial automation system that can virtualize and correspond to the industrial automation system 406. The virtualization component 430 can generate or update the virtualized industrial automation system based at least in part on results of the analysis or analytics performed on the set of data and/or the model 428. The virtualized industrial automation system can be a multi-dimensional (e.g., 2-D or 3-D) virtualized industrial automation system. The virtualized industrial automation system also can comprise a virtualized industrial controller(s), including a virtualized cloud-based industrial controller that can virtualize and correspond to the industrial controller 402 and/or a virtualized industrial-plant-based industrial controller that can virtualize and correspond to an industrial-plant-based industrial controller (if any is present). The virtualization component 430 also can virtualize the defined control algorithm(s) to generate a virtualized control algorithm(s) that can correspond to the defined control algorithm(s) utilized by the industrial controller 402 (or industrial-plant-based industrial controller). The multi-dimensional virtualized industrial automation system can be used (e.g., interacted with by a user) to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, determining and/or generating optimization recommendations for, and/or optimization of industrial assets (e.g., 414, 416, 418) or the network component 420 of the industrial automation system 406.” Paragraph 0099)
performing display processing for displaying the system configuration diagram on a display section. (Baier: “A user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100. In particular, items 3110, 3120 and 3130 are displayed. Item 3110 provides information regarding a shift production report and item 3120 identifies that help is available for display upon selection, for example. Item 3130 is a shrunken version of the previous base presentation 3010 of FIG. 30. The user can return to the previous base presentation 3010 by selecting superimposed item 3130.” Paragraph 0127; “Turning to FIG. 30, an exemplary display 3000 is depicted that visualization component 106 of FIG. 1 can render. It should be appreciated that display 3000 is provided solely to facilitate clarity and understanding with respect to various aspects of the subject disclosure and is therefore not meant to limit the subject invention in any manner. Display 3000 includes a base presentation 3010 comprising two tanks connected to a first valve and a first pump as well as a mixer, motor, a second value and a second pump.” Paragraph 0126)
One of ordinary skill in the art would have recognized that applying the known technique of Strohmenger, namely, an industrial controller with cloud based functions, with the known techniques of Baier, namely, visualization for an industrial automation environment, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Strohmenger to collect and analyze for industrial controllers with the teachings of Baier to visualize data for industrial controllers would have been recognized by those of ordinary skill in the art as resulting in an improved industrial control system (i.e., collecting, analyzing, and visualizing industrial control data of Strohmenger based on the teachings of visualizing industrial control data in Baier).

Claim 4:
Strohmenger does not explicitly describe selecting as described below.  However, Baier teaches the selecting as described below.  
The cited prior art describes the non-transitory storage medium according to claim 1, 
wherein the selected unit information is created including information on (see the selecting a unit in Baier and the information in Strohmenger; Baier: “A user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100. In particular, items 3110, 3120 and 3130 are displayed. Item 3110 provides information regarding a shift production report and item 3120 identifies that help is available for display upon selection, for example. Item 3130 is a shrunken version of the previous base presentation 3010 of FIG. 30. The user can return to the previous base presentation 3010 by selecting superimposed item 3130.” Paragraph 0127; Strohmenger: “For instance, a user can interact with the model 428 or a corresponding virtualized industrial automation system (e.g., as generated by the virtualization component 430) to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, and/or optimization of industrial assets (e.g., industrial devices 414, industrial processes 416, other assets 418) or the network-related devices of the network component 420 of the industrial automation system(s) 406.” Paragraph 0092)
a substitute unit and (Strohmenger: “In response to any changes to the industrial automation system 406 (e.g., modification of settings of an industrial device 414, replacement of an industrial asset 418, software update to an industrial device 414, modification of an industrial process 416), the industrial controller 402, analytics component 422, modeler component 426, or virtualization component 430 can detect and/or receive information relating to the changes to the industrial automation system 406.” Paragraph 0101)
a production status with respect to the units included in the image data.  (Strohmenger: “For example, the collection component 108 can receive data relating to the industrial devices 114 (e.g., operation, status, or configurations of the industrial devices, properties or characteristics of the industrial devices, maintenance records of the industrial devices, employees associated with respective industrial devices), industrial processes 116 (e.g., operation, status, or configurations of the industrial processes, properties or characteristics of the industrial processes, maintenance records associated with the industrial processes, employees associated with respective industrial processes), and the other industrial assets 118 (e.g., operation, status, or configurations of the industrial assets, properties or characteristics of the industrial assets, maintenance records associated with the industrial assets, employees associated with respective industrial assets).” Paragraph 0045)
Strohmenger and Baier are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:
Strohmenger does not explicitly describe displaying as described below.  However, Baier teaches the displaying as described below.  
The cited prior art describes the programmable logic controller system construction support program according to claim 4, wherein when the system configuration diagram includes a unit to be replaced that is a unit that goes out of production and/or a unit scheduled to go out of production, the programmable logic controller system construction support program causes the computer to perform display processing for displaying unit selection information corresponding to the unit to be replaced.  (Baier: “A user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100. In particular, items 3110, 3120 and 3130 are displayed. Item 3110 provides information regarding a shift production report and item 3120 identifies that help is available for display upon selection, for example. Item 3130 is a shrunken version of the previous base presentation 3010 of FIG. 30. The user can return to the previous base presentation 3010 by selecting superimposed item 3130.” Paragraph 0127; “Turning to FIG. 30, an exemplary display 3000 is depicted that visualization component 106 of FIG. 1 can render. It should be appreciated that display 3000 is provided solely to facilitate clarity and understanding with respect to various aspects of the subject disclosure and is therefore not meant to limit the subject invention in any manner. Display 3000 includes a base presentation 3010 comprising two tanks connected to a first valve and a first pump as well as a mixer, motor, a second value and a second pump.” Paragraph 0126; Strohmenger: “The system 400 also can comprise the virtualization component 430 that can generate, update, and maintain a virtualized industrial automation system that can virtualize and correspond to the industrial automation system 406. The virtualization component 430 can generate or update the virtualized industrial automation system based at least in part on results of the analysis or analytics performed on the set of data and/or the model 428. The virtualized industrial automation system can be a multi-dimensional (e.g., 2-D or 3-D) virtualized industrial automation system. The virtualized industrial automation system also can comprise a virtualized industrial controller(s), including a virtualized cloud-based industrial controller that can virtualize and correspond to the industrial controller 402 and/or a virtualized industrial-plant-based industrial controller that can virtualize and correspond to an industrial-plant-based industrial controller (if any is present). The virtualization component 430 also can virtualize the defined control algorithm(s) to generate a virtualized control algorithm(s) that can correspond to the defined control algorithm(s) utilized by the industrial controller 402 (or industrial-plant-based industrial controller). The multi-dimensional virtualized industrial automation system can be used (e.g., interacted with by a user) to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, determining and/or generating optimization recommendations for, and/or optimization of industrial assets (e.g., 414, 416, 418) or the network component 420 of the industrial automation system 406.” Paragraph 0099)
Strohmenger and Baier are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
The cited prior art describes a programmable logic controller system construction support device for creating a system configuration diagram depicting a configuration of a programmable logic controller system constructed, the programmable logic controller system construction support device comprising: (Strohmenger: “The communication device 424 can interface with the cloud platform 404 (e.g., via a wireline or wireless communication connection), including with the industrial controller 402, analytics component 422, and/or modeler component 426, to communicate (e.g., migrate) the information relating to legacy industrial assets or legacy network-related components to the industrial controller 402, analytics component 422, and/or modeler component 426 (e.g., via the collection component 408). The collection component 408 can facilitate storing this information in the data store 412.” Paragraph 0095; “The system memory 1816 includes volatile memory 1820 and nonvolatile memory 1822.” Paragraph 0191; “In this regard, it will also be recognized that the disclosed subject matter includes a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods of the disclosed subject matter.” Paragraph 0199)
a processor; and (Strohmenger: “For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical or magnetic storage medium) including affixed (e.g., screwed or bolted) or removably affixed solid-state storage drives; an object; an executable; a thread of execution; a computer-executable program, and/or a computer.” Paragraph 0035)
a memory to store a program which, when executed by the processor, perform processes of: (Strohmenger: “For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical or magnetic storage medium) including affixed (e.g., screwed or bolted) or removably affixed solid-state storage drives; an object; an executable; a thread of execution; a computer-executable program, and/or a computer.” Paragraph 0035)
acquiring image data of an image of the programmable logic controller system; (Strohmenger: “For instance, the communication device 424 can comprise a camera that can be used to take one or more pictures of legacy industrial assets, legacy network-related components, other industrial assets or network-related components in proximity to the legacy industrial assets or legacy network-related components, and/or an area of the plant in proximity to a legacy industrial asset or legacy network-related component. For instance, the communication device 424 can take a picture of nameplate or other identifier information on a legacy industrial asset or legacy network-related component to facilitate identifying the legacy industrial asset or legacy network-related component.” Paragraph 0094)
recognizing, from the image data, (Strohmenger: “The communication device 424 can comprise a recognizer component (not shown in FIG. 4) that can recognize (e.g. using pattern or optical character recognition (OCR) recognition) or identify the legacy industrial asset or legacy network-related component based at least in part on information obtained via the photograph. Information relating to legacy industrial assets or legacy network-related components also can be input to the communication device 424 by a user via a keyboard, keypad, or audio interface (e.g., a microphone that receives information from the user via the user's voice).” Paragraph 0094)
arrangement information indicating arrangement of units constituting the programmable11Docket No. 18461US01 Preliminary Amendmentlogic controller system and (Strohmenger: “The set of data also can comprise information relating to, for example, the configuration of the network-related devices in relation to each other, or the configuration of network-related devices in relation to the industrial devices 414, industrial processes 416, and/or other industrial assets 418; software, firmware, and/or operating system utilized by the industrial automation system 406 (e.g., type(s), version(s), revision(s), configuration(s), etc., of the software, firmware, and/or operating system); functional and communicative relationships between industrial devices 414, industrial processes 416, industrial assets 418, network-related devices of the network component 420, etc. (e.g., communication connections or conditions between industrial devices, types of connections between industrial devices, communication connections between industrial devices and network-related devices, etc.).” paragraph 0097)
information indicating features of the units, (Strohmenger: “For example, the properties or characteristics for industrial devices 414 or industrial processes 416 can comprise mechanical or process properties or characteristics associated with industrial devices or processes (e.g., mechanical latency, process cycle times, operating schedules, etc., associated with industrial devices). As another example, the properties or characteristics for network-related devices can comprise communication properties or characteristics (e.g., wireless and/or wireline communication functionality, type(s) of network or communication protocol(s), network or communication specifications, total bandwidth, etc.) of the respective network-related devices.” Paragraph 0096)

Strohmenger does not explicitly describe selecting or displaying as described below.  However, Baier teaches the selecting and displaying as described below.  
creating selected unit information by selecting each of the units, and (see the selecting a unit in Baier and the information in Strohmenger; Baier: “A user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100. In particular, items 3110, 3120 and 3130 are displayed. Item 3110 provides information regarding a shift production report and item 3120 identifies that help is available for display upon selection, for example. Item 3130 is a shrunken version of the previous base presentation 3010 of FIG. 30. The user can return to the previous base presentation 3010 by selecting superimposed item 3130.” Paragraph 0127; Strohmenger: “For instance, a user can interact with the model 428 or a corresponding virtualized industrial automation system (e.g., as generated by the virtualization component 430) to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, and/or optimization of industrial assets (e.g., industrial devices 414, industrial processes 416, other assets 418) or the network-related devices of the network component 420 of the industrial automation system(s) 406.” Paragraph 0092)
creating system configuration information including the arrangement information and the selected unit information; (Strohmenger: “The modeler component 426 can analyze the set of data and can generate the model 428 of the industrial automation system 406 based at least in part on the results of the analysis of the set of data. In some implementations, the modeler component 426 can generate the model 428, which can be a multidimensional (e.g., two-dimensional (2-D) or three-dimensional (3-D)) model, in accordance with an International Standardization Organization (ISO) standard(s).” paragraph 0098; “The modeler component 426 (or the industrial controller 402 or analytics component 422) can monitor or track the operation of the industrial automation system 406, including monitoring and tracking the respective operations of respective industrial devices 414, industrial processes 416, industrial assets 418, and/or network-related devices of the network component 420, and monitoring and tracking the configuration of the industrial automation system 406. The modeler component 426 can generate an interactive model(s) 428 of one or more industrial automation systems 406 (e.g., of an industrial plant environment(s)), based at least in part on the data analysis performed on the data (e.g., industrial-automation-system-related data) relating to the operation of the industrial automation system 406 by the modeler component 426, industrial controller 402, and/or analytics component 422.” Paragraph 0091)
creating a system configuration diagram based on the system configuration information; and (Strohmenger: “The system 400 also can comprise the virtualization component 430 that can generate, update, and maintain a virtualized industrial automation system that can virtualize and correspond to the industrial automation system 406. The virtualization component 430 can generate or update the virtualized industrial automation system based at least in part on results of the analysis or analytics performed on the set of data and/or the model 428. The virtualized industrial automation system can be a multi-dimensional (e.g., 2-D or 3-D) virtualized industrial automation system. The virtualized industrial automation system also can comprise a virtualized industrial controller(s), including a virtualized cloud-based industrial controller that can virtualize and correspond to the industrial controller 402 and/or a virtualized industrial-plant-based industrial controller that can virtualize and correspond to an industrial-plant-based industrial controller (if any is present). The virtualization component 430 also can virtualize the defined control algorithm(s) to generate a virtualized control algorithm(s) that can correspond to the defined control algorithm(s) utilized by the industrial controller 402 (or industrial-plant-based industrial controller). The multi-dimensional virtualized industrial automation system can be used (e.g., interacted with by a user) to facilitate remote viewing of, interaction with, troubleshooting of problems with, controlling operation of, determining and/or generating optimization recommendations for, and/or optimization of industrial assets (e.g., 414, 416, 418) or the network component 420 of the industrial automation system 406.” Paragraph 0099)
performing display processing for displaying the system configuration diagram on a display.  (Baier: “A user can interact with any of the display objects which may cause the display to change. For instance, if a user selects or otherwise identifies item 3025 the display 3100 of FIG. 31 could result. As illustrated by FIG. 31, the interface system updates the base presentation 3110 to show the selected information and automatically superimposes new, situation-specific information that is related to the updated display 3100. In particular, items 3110, 3120 and 3130 are displayed. Item 3110 provides information regarding a shift production report and item 3120 identifies that help is available for display upon selection, for example. Item 3130 is a shrunken version of the previous base presentation 3010 of FIG. 30. The user can return to the previous base presentation 3010 by selecting superimposed item 3130.” Paragraph 0127; “Turning to FIG. 30, an exemplary display 3000 is depicted that visualization component 106 of FIG. 1 can render. It should be appreciated that display 3000 is provided solely to facilitate clarity and understanding with respect to various aspects of the subject disclosure and is therefore not meant to limit the subject invention in any manner. Display 3000 includes a base presentation 3010 comprising two tanks connected to a first valve and a first pump as well as a mixer, motor, a second value and a second pump.” Paragraph 0126)
Strohmenger and Baier are combinable for the same rationale as set forth above with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0061293 describes conveying engineering data from a multi-dimensional code captured by a mobile device camera.
U.S. Patent Application Publication No. 2013/0268127 describes using a generated code to convey information in a building automation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116